28 F.3d 106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rudy CARO, Petitioner-Appellant,v.VENTURA COUNTY SHERIFF'S DEPT., Respondent-Appellee.
No. 93-56187.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1994.*Decided May 31, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Rudy Caro appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  We agree with the district court that Caro's action is barred by the one-year limitation period prescribed in Cal.Civ.Proc.Code Sec. 340(3) (West 1994).   See Cervantes v. City of San Diego, 5 F.3d 1273, 1275 (9th Cir.1993) (California's one-year statute of limitations for personal injury actions applies to section 1983 actions).


3
Caro's cause of action accrued in 1988;  he did not file his civil rights complaint until 1993.  Accordingly, the action is barred unless he is entitled to the benefits of a state tolling provision.   See Donoghue v. Orange County, 848 F.2d 926, 930 (9th Cir.1987) (state tolling doctrines apply unless inconsistent with federal policies).  We agree with the district court that Cal.Civ.P.Code Sec. 352(a)(3) does not apply because Caro was not imprisoned at the time of the event that gave rise to his cause of action.   See Venegas v. Wagner, 704 F.2d 1144, 1146 (9th Cir.1983).


4
Caro has not sought to amend his complaint or otherwise allege any additional facts that might provide a basis for tolling.  Moreover, a pro se litigant need not be offered the right to amend when it is clear that no amendment would cure the deficiency.   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987).  Accordingly, we conclude that the district court did not err in dismissing the action with prejudice.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3